Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim(s) 1-19 are currently pending in the application.
Claim(s) 1-19 are rejected.
This action is made NON-FINAL.
Claim Objections
Claim(s) 4 is/are objected to because of the following informalities: 
line 3 “pair of a auxiliary members” should be changed to read--pair of auxiliary members--.
Appropriate correction is required.
	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
water pump 
a water source
the lighting assembly 2pivotally coupled to a bottom side of said at least one photovoltaic panel and movable to 3a plurality of angles relative to said at least one photovoltaic panel
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s)  9/17 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4/14 recite “and positioned adjacent ends of said planting bed”. There is a lack of antecedent basis. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim(s) 1-3, 6-8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross).
Regarding claim 1:
	Chen teaches:
A plant growing apparatus, comprising:  2(Abstract and Figures)
a framework;  3(Figures 2,4,5 Reference 12a)
a solar assembly coupled to said framework at a predetermined angle, (Figure 2,4,5 Reference 21, see angle at which solar assembly 21 is at)
said solar 4assembly including at least one solar panel operable to receive solar 5energy; (Figures 2,4,5 Reference 21 receives sunlight 90, para0010)
 6a planting bed coupled to said framework; (Figures 2,4,5, see the planting beds that receive plants 91)
 and 7a lighting assembly electrically connected to said at least one solar panel and 8operably directed to emit light toward said planting bed. (Figures 2,4,5, Reference 5, para0036)
Chen doesn’t explicitly teach:
Wherein the solar panel is a photovoltaic panel 
Gross, in a related art of solar panels, teaches:
A solar assembly including at least one solar photovoltaic panel to receive solar energy; (Figure 17, Reference 770, para0002,0007,0060,0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen with the photovoltaic panels as taught by Gross to allow the plant growing apparatus to be self-powered without any external source of power (Gross-para0060). 

    PNG
    media_image1.png
    362
    500
    media_image1.png
    Greyscale

Regarding claim 2:
Chen as modified by Gross teach claim 1. Chen further teaches:
wherein said framework includes:  2a mounting member having an elongate and linear configuration positioned along a 3ground surface; (Figure 2, 4, 5, see columnar supports positioned on insides of Reference 11,22 mounting the structure together)
and 4a plurality of support members each having a first end coupled to said mounting 5member and spaced apart from one another, respectively, (Figure 2, 4, 5, Reference 7a, para0037)
and extending away from said mounting member at said predetermined angle. (Figures 2,4,5 support members 7a extend from mounting member at predetermined angle)
Regarding claim 3:

wherein at least one solar 2panel (photovoltaic panels of Gross modified above) includes a plurality of solar panels (photovoltaic panels of Gross modified above) coupled to said framework at said 3predetermined angle, (Chen: Figures 2,4,5 Reference 21, see how there are at least three solar panels coupled to framework at predetermined angle)
each solar panel (photovoltaic panels of Gross modified above)  being coupled to adjacent support members of said plurality of support members. (Chen: Figures 2,4,5 see how the solar panels 21 are coupled to adjacent support members 7a of the plurality of support members)
Regarding claim 6:
Chen as modified by Gross teach claim 1. Chen doesn’t teach but Gross further teaches:
further comprising a wiper 2assembly operably coupled to said at least one photovoltaic panel, (para0058,0059 “cleaning assembly”)
said wiper assembly 3including a pulley system (Figure 17, Reference 780)
and a wiper blade movable along said at least one photovoltaic panel (Figure 17, Reference 1710)
when said pulley system is actuated (para0058, 0059 “cleaning motor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 7:
Chen as modified by Gross teach claim 6. Chen doesn’t teach but Gross further teaches:
wherein said pulley system includes:  3a first reel member operably coupled to a first end of said at least one photovoltaic 4panel; (Figure 17, top reel members 780 positioned on first end of 720)
 5a second reel member operably coupled to a second end of said at least one 6photovoltaic panel;  7(Figure 17, top reel members 780 positioned on second end of 720)
a reel motor electrically coupled to said first reel member; (para0058, 0059 “cleaning motor”)
and a pulley cable having a continuous construction and movably extending between said 9first reel member and said second reel member and operable when said reel 10motor is actuated. (Figure 17, Reference 1720, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 8:
Chen as modified by Gross teach claim 7. Chen doesn’t teach but Gross further teaches:
wherein said wiper blade is 2continuously movable back and forth between said first end and said second end of said at 3least one photovoltaic panel when said reel motor is actuated  (Figure 17, Reference 1710, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 10:
Chen as modified by Gross teach claim 1. Chen further teaches:
wherein said lighting assembly 2includes an interchangeable light coloring panel that produces light of a predetermined wavelength. (para0021,0036,0040)
Claim(s) 5, 11-13, 15-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross) and in view of Iwai (US20160262323A1).
Regarding claim 5:
Chen as modified by Gross teach claim 1. Chen further teaches:
a watering assembly having a misting conduit in fluid communication with a water 10source (Figure 4,5, Reference 5, para0033, ln 5-7)
and positioned proximate said at least one solar panel (Figure 4,5 Reference 5 is positioned proximate to solar panel 21)
and 11defining an aperture;  12(Figures 2,4,5 Reference 5, See aperture through which the water is released)
14 Chen doesn’t teach:
a water pump electrically connected to said misting conduit and operable to force 13water through said aperture when actuated;  
Iwai teaches:
a plant growing apparatus (Figures and Abstract)
comprising a water assembly (Figure 1, Reference 8, para0023)
having a misting conduit in fluid communication with a nutrient source (Figure 1, Reference 12a in fluid communication with 14)
and defining an aperture (Figure 1, end of Reference 12 through which source is supplied)
a water pump electrically coupled (Figure 1, Reference 16, para0023)
to said at least one solar panel (Figure 1, Reference 16, para0012,0029)
It would have been obvious to one of ordinary skill in the art to modify the water assembly of Chen such that it comprises a pump as taught by Iwai to allow for the plants to receive a nutrient solution for a specific cultivating period (such as one month)(Iwaii-para0023). 
Regarding claim 11:
Chen teaches:
A plant growing apparatus, comprising:  2(Abstract and Figures)
a framework;  3(Figures 2,4,5 Reference 12a)
a solar assembly coupled to said framework at a predetermined angle, (Figure 2,4,5 Reference 21, see angle at which solar assembly 21 is at)
said solar 4assembly including at least one solar panel operable to receive solar 5energy; (Figures 2,4,5 Reference 21 receives sunlight 90, para0010)
 6a planting bed coupled to said framework; (Figures 2,4,5, see the planting bed that receive plants 91 in area 10)
 and 7a lighting assembly electrically connected to said at least one solar panel and 8operably directed to emit light toward said planting bed. (Figures 2,4,5, Reference 5, para0036)
a watering assembly having a misting conduit in fluid communication with a water 10source (Figure 4,5, Reference 5, para0033, ln 5-7)
and positioned proximate said at least one solar panel (Figure 4,5 Reference 5 is positioned proximate to solar panel 21)
and 11defining an aperture;  12(Figures 2,4,5 Reference 5, See aperture through which the water is released)
14 Chen doesn’t teach:
a water pump electrically connected to said misting conduit and operable to force 13water through said aperture when actuated;  
Wherein the solar panel is a photovoltaic panel 
a wiper assembly operably coupled to said at least one photovoltaic panel, said wiper 15assembly including a pulley system and a wiper blade movable along said at 16least one photovoltaic panel when said pulley system is actuated.
Gross, in a related art of solar panels, teaches:
A solar assembly including at least one solar photovoltaic panel to receive solar energy; (Figure 17, Reference 770, para0002,0007,0060,0058)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen with the photovoltaic panels as taught by Gross 
Gross further teaches:
a wiper 2assembly operably coupled to said at least one photovoltaic panel, (para0058,0059 “cleaning assembly”)
said wiper assembly 3including a pulley system (Figure 17, Reference 780)
and a wiper blade movable along said at least one photovoltaic panel (Figure 17, Reference 1710)
when said pulley system is actuated (para0058, 0059 “cleaning motor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Iwai teaches:
a plant growing apparatus (Figures and Abstract)
comprising a water assembly (Figure 1, Reference 8, para0023)
having a misting conduit in fluid communication with a nutrient source (Figure 1, Reference 12a in fluid communication with 14)
and defining an aperture (Figure 1, end of Reference 12 through which source is supplied)
a water pump electrically coupled (Figure 1, Reference 16, para0023)
to said at least one solar panel (Figure 1, Reference 16, para0012,0029)

Regarding claim 12:
Chen as modified by Gross and Iwai teaches claim 1. Chen further teaches: 
    PNG
    media_image2.png
    362
    500
    media_image2.png
    Greyscale

wherein said framework includes:  2a mounting member having an elongate and linear configuration positioned along a 3ground surface; (Figure 2, 4, 5, see columnar supports positioned on insides of Reference 11,22 mounting the structure together)
and 4a plurality of support members each having a first end coupled to said mounting 5member and spaced apart from one another, respectively, (Figure 2, 4, 5, Reference 7a, para0037)
and extending away from said mounting member at said predetermined angle. (Figures 2,4,5 support members 7a extend from mounting member at predetermined angle) 
Regarding claim 13:
Chen as modified by Gross teach claim 12. Chen as modified by Gross further teaches:
wherein at least one solar 2panel (photovoltaic panels of Gross modified above) includes a plurality of solar panels (photovoltaic panels of Gross modified above) coupled to said framework at said 3predetermined angle, (Chen: Figures 2,4,5 Reference 21, see how there are at least three solar panels coupled to framework at predetermined angle)
each solar panel (photovoltaic panels of Gross modified above)  being coupled to adjacent support members of said plurality of support members. (Chen: Figures 2,4,5 see how the solar panels 21 are coupled to adjacent support members 7a of the plurality of support members)
Regarding claim 15:
Chen as modified by Gross and Iwai teach claim 6. Chen doesn’t teach but Gross further teaches:
wherein said pulley system includes:  3a first reel member operably coupled to a first end of said at least one photovoltaic 4panel; (Figure 17, top reel members 780 positioned on first end of 720)
 5a second reel member operably coupled to a second end of said at least one 6photovoltaic panel;  7(Figure 17, top reel members 780 positioned on second end of 720)
a reel motor electrically coupled to said first reel member; (para0058, 0059 “cleaning motor”)
and a pulley cable having a continuous construction and movably extending between said 9first reel member and said second reel member and operable when said reel 10motor is actuated. (Figure 17, Reference 1720, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 16:
Chen as modified by Gross and Iwai teach claim 15. Chen doesn’t teach but Gross further teaches:
wherein said wiper blade is 2continuously movable back and forth between said first end and said second end of said at 3least one photovoltaic panel when said reel motor is actuated  (Figure 17, Reference 1710, para0058-0059)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solar panels of Chen such that it comprises a wiper assembly as taught by Gross to remove dust and debris off the PV panel to maximize efficiency (Gross-para0058,0059). 
Regarding claim 18:
Chen as modified by Gross and Iwai teach claim 11. Chen further teaches:
wherein said lighting assembly 2includes an interchangeable light coloring panel that produces light of a predetermined wavelength. (para0021,0036,0040)
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross) and in view of May(US20170006785A1).
Regarding claim 4:
Chen as modified by Gross teach claim 2. Chen as modified by Gross doesn’t teach:
wherein said framework includes a pair of auxiliary members
 each coupled to an outermost support member of said plurality of 3support members
and each of said pair of a auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel and positioned adjacent ends of said planting bed.
May teaches:

    PNG
    media_image3.png
    532
    885
    media_image3.png
    Greyscale

A plant growing apparatus(figures and abstract)
Comprising a plurality of support members (Figures 1-2, above)
A pair of auxiliary members each coupled to an outermost support member of said plurality of 3support members (Figures 1-2, above)
and each of said pair of  auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel (auxiliary members support panel 102 and are positioned at an angle different relative to panel 102)
and positioned adjacent ends of said planting bed. (See how the auxiliary members are positioned adjacent ends of the planting bed 133)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the plant growing system of Chen such that it comprises auxiliary members as taught by May to allow for the members to extend telescopically and create more interior space in the plant growing apparatus. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross),  in view of Iwai (US20160262323A1), and in view of May (US20170006785A1).
Regarding claim 14:
Chen as modified by Gross and Iwai teach claim 13. Chen as modified by Gross and Iwai doesn’t teach:
wherein said framework includes a pair of auxiliary members
each coupled to an outermost support member of said plurality of 3support members
and each of said pair of a auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel and positioned adjacent ends of said planting bed.
May teaches:

    PNG
    media_image3.png
    532
    885
    media_image3.png
    Greyscale

A plant growing apparatus(figures and abstract)
Comprising a plurality of support members (Figures 1-2, above)
A pair of auxiliary members each coupled to an outermost support member of said plurality of 3support members (Figures 1-2, above)
and each of said pair of a auxiliary members being positioned at an angle 4different than said predetermined angle for operably supporting said at least one 5photovoltaic solar panel (auxiliary members support panel 102 and are positioned at an angle different relative to panel 102)
and positioned adjacent ends of said planting bed. (See how the auxiliary members are positioned adjacent ends of the planting bed 133)
. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross) and in view of Wechsler(US20060198152A1).
Regarding claim 9:
Chen as modified by Gross teach claim 1. Chen further teaches:
wherein said lighting assembly (Figures 2,4,5, Reference 5) is coupled to a bottom side of said solar panel (Figures 2,4,5 Reference 21)
Chen as modified by Chen doesn’t teach:
wherein said lighting assembly is 2pivotally coupled to a bottom side of said at least one photovoltaic panel and is movable to 3a plurality of angles relative to said at least one photovoltaic panel.
Wechsler teaches:
a lighting assembly (Figures 1a and 1b, Reference 4)
wherein said light assembly is pivotally coupled (Figures 1a,1b, Reference 5, para0037-0038)
and is movably to a plurality of angles (Figures 1a and 1b, see arrows depicting movement, para0037-0038)
It would have been obvious to one of ordinary skill in the art to modify the lighting assembly of Chen such that it was pivotally coupled and movable about an axis as . 
Claim(s) 17, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et a. (US20120174478A1-Herein Chen) in view of Gross (US20190372513A1-Herein Gross) and in view of Wechsler(US20060198152A1).
Regarding claim 17:
Chen as modified by Gross and Iwai teach claim 11. Chen further teaches:
wherein said lighting assembly (Figures 2,4,5, Reference 5) is coupled to a bottom side of said solar panel (Figures 2,4,5 Reference 21)
Chen as modified by Chen doesn’t teach:
wherein said lighting assembly is 2pivotally coupled to a bottom side of said at least one photovoltaic panel and is movable to 3a plurality of angles relative to said at least one photovoltaic panel.
Wechsler teaches:
a lighting assembly (Figures 1a and 1b, Reference 4)
wherein said light assembly is pivotally coupled (Figures 1a,1b, Reference 5, para0037-0038)
and is movably to a plurality of angles (Figures 1a and 1b, see arrows depicting movement, para0037-0038)
It would have been obvious to one of ordinary skill in the art to modify the lighting assembly of Chen such that it was pivotally coupled and movable about an axis as taught by Wechsler to provide for rotatable positional reorientation to maximize light efficiency (Wechlsler-para0008, 0037). 
Regarding claim 19:
Chen as modified by Gross and Iwai teach claim 11. Chen further teaches:
wherein said light assembly includes a removable transparent cover. (Figure 1a-1b, Reference 2, para0016,0037)
It would have been obvious to one of ordinary skill in the art to modify the lighting assembly of Chen such that it comprises a removable transparent cover as taught by Wechsler to direct light in the direction provided by arrows (Figures 1) to maximize light efficiency(Wechlsler-para0008, 0037). 
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are pertinent because they pertain to the plant growth assemblies of the art:
US 20200253133 A1
US 20050091916 A1
US 20050076563 A1
US 20190364741 A1
US 20180368336 A1
US 20120291767 A1
US 20110303215 A1
US 20190166770 A1
US 20160360712 A1
US 20080092442 A1
US 4527544 A
US 4242833 A
US 20100229916 A1
US 4671011 A
US 4195441 A
US 20200359572 
US 20190166771 A1
US 20170223904 A1
US 20080128095 A1
US 10667468 B1
US 20190327912 A1
US 20190089292 A1

US 20160324077 A1
US 8407935 B1
US 8939607 B2
US 5101593 A
US 20110005128 A1
US 20170070189 A1
US 20190372513 A1
US 20180058674 A1
US 20150319933 A1
US 20190350142 A1
US 20140137472 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643